Citation Nr: 0031331	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Grave's disease 
with Hashimoto's thyroiditis, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for Sjogren's disease, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for lupus, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for seborrhea (claimed 
as a skin condition), to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served in the United States Reserve.  He also 
served on active duty from November 1990 to June 1991, which 
included service in Southwest Asia in support of Operation 
Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The case later came under the 
jurisdiction of the Chicago, Illinois RO.

In his June 1999 VA Form 9, the veteran withdrew his claim 
for entitlement to service connection for dry mouth and eyes 
as separate issues. 

In a November 17, 1999, rating decision, the RO denied as not 
well grounded claims for service connection for fatigue, 
memory loss, sexual dysfunction, a tumor on the back and 
growths in the right lung, all due to undiagnosed illness.  
The RO should readjudicate these matters in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This matter is thus referred to 
the RO.


REMAND

After reviewing the evidence, the Board must remand this case 
for the following development.  In May 2000, the veteran 
appeared before the undersigned by a videoconference hearing.  
During his testimony, he maintained that relevant VA 
treatment records from the Allentown, Pennsylvania treatment 
facility dated after his discharge from service in June 1991 
were not associated with the claims file.  The Board notes 
that, while there are treatment records from the Allentown, 
Pennsylvania treatment facility dated from March 1993, the 
veteran contends that there are records prior to this time 
that would support his appeal.  The VA treatment records have 
been held to be in the constructive possession of VA and 
therefore constructively included in the record of a claim.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, 
such records must be sought, obtained, and reviewed by the 
agency of original jurisdiction before it decides a claim to 
which they relate. 

Moreover, the Board observes that the United States Court of 
Appeals for the Federal Circuit held uirement 
to notify the claimant if the VA is unable to obtain 
pertinent service medical records so that the claimant may 
know the basis for the denial of his or her claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence and/or a timely appeal.  The 
veteran testified before the undersigned that there were 
service medical records from his time in the Persian Gulf 
that would show that he was exposed to chemicals.  During his 
testimony, the veteran also indicated that he sought medical 
treatment as part of his Reserve service after returning from 
the Persian Gulf.  While there are no service medical records 
currently of record that reflect exposure to chemicals in the 
Persian Gulf, nevertheless, in accordance with Hayre, the RO 
should make a further attempt to obtain the additional 
specifically requested service and Reserve medical records.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, for the above-stated reasons, this case is 
REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the approximate 
dates of treatment or evaluation at the 
VA Allentown, Pennsylvania treatment 
facility.  He should also identify all 
other VA facilities, and the dates of 
treatment, at which he has received 
treatment for the disorders at issue.  
After obtaining any necessary releases, 
the RO should attempt to obtain a copy of 
all treatment records identified by the 
veteran, which have not been previously 
obtained.

2.  The RO should also attempt to obtain 
all service medical records for the 
veteran's period of service from November 
1990 to June 1991 from the National 
Personnel Records Center in St. Louis, 
Missouri (NPRC).  Specifically, the NPRC 
should be requested to provide, if 
available, service medical records 
pertaining to exposure to chemicals while 
the veteran served in the Persian Gulf.  
The RO should also attempt to obtain 
Reserve service medical records from 
June1991 through March 1993.  If 
additional service or Reserve medical 
records prove to be unavailable, this 
should be clearly documented within the 
claims file.

3.  If the RO is unsuccessful in 
obtaining the additional records 
described in the preceding paragraph, the 
veteran should be given the opportunity 
to respond, by independently attempting 
to obtain any additional records; and/or 
submitting alternative evidence, in 
accordance with Hayre, 188 F.3d 1327.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO's readjudication should include 
consideration on a direct/presumptive 
basis.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC must also contain 
reference to documentation that 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is complete.  An 
appropriate period of time should be 
allowed for response to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


